Citation Nr: 9905856	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for postoperative 
residuals of a duodenal ulcer, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1960 to June 1963 
and from August 1963 to August 1980.  This case was remanded 
by the Board of Veterans' Appeals (Board) in August 1996 to 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, for additional development, to include 
adjudication of the raised issues of entitlement to service 
connection for dysthymia secondary to the veteran's service-
connected PTSD, entitlement to a total disability rating on 
the basis of unemployability due to service-connected 
disabilities, and whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for cervical/ thoracic spinal disability with 
headaches.  These raised issues were denied in an April 1998 
rating decision and supplemental statement of the case, and 
the veteran was notified of these actions later in April 
1998.  Since no subsequent correspondence has been received 
with respect to these issues, the Board has concluded that 
the veteran is not currently seeking appellate review with 
respect to these issues.  The April 1998 rating decision also 
granted an increased evaluation of 20 percent for lumbosacral 
strain, effective December 30, 1996.  The issue of an 
increased evaluation for low back disability continues to be 
part of the veteran's appeal.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues on appeal has been obtained.

2.  The veteran's PTSD produces no more than definite social 
and industrial impairment with no evidence of a frequent 
panic attacks, circumstantial or stereotyped speech, memory 
problems, or impaired abstract thinking.
3.  The veteran's gastrointestinal disability produces no 
more than moderate ulcer symptomatology without circulatory 
problems or weight loss.

4.  The veteran's service-connected low back disability is 
productive of severe limitation of motion of the lumbar 
spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's postoperative residuals of a duodenal ulcer 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7305, 7308 (1998).

3.  The criteria for an evaluation of 40 percent for service-
connected low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims on appeal are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claims has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1997) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected PTSD, gastrointestinal 
disability, and low back disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein except 
as noted below.

VA outpatient records from June to December 1989 reveal 
complaints of back pain.  Chronic spine pain was diagnosed on 
VA hospitalization in May 1990.  It was noted on VA 
hospitalization from May to June 1990 that the veteran had 
been unemployed since November 1989 due to poor concentration 
from pain.  On examination, the veteran was 71 inches tall 
and weighed 208 pounds.  The discharge diagnoses included 
chronic pain and osteoarthritis of the neck and back.  
According to the results of a June 1991 psychological 
assessment by the Arizona Center for Psychotherapy, the 
veteran was seriously and significantly disabled due to major 
depression and fairly advanced pain syndrome.  VA blood tests 
dated in November 1991 showed red blood cells of 4.68 M/cmm 
(4.7-6.1 considered within normal limits).  VA Mental Health 
Clinic records from May 1991 to April 1992 reveal that the 
veteran complained of headaches, anxiety and depression.

On VA orthopedic examination in February 1992, the veteran 
weighed 210 pounds.  He could only partially squat and rise 
because of low back pain.  Low back range of motion included 
forward flexion of 60 degrees, backward extension of 10 
degrees, bilateral side bending of 30 degrees, and bilateral 
rotation of 50 degrees.  There was no paraspinal muscle 
spasm, and straight leg raising was negative bilaterally.  
Knee and ankle jerks were 2+, and there was no sensory or 
motor deficit.  Degenerative joint disease of the lumbar 
spine was diagnosed.  X-rays of the lumbosacral spine in 
March 1992 did not reveal any abnormality.  An upper 
gastrointestinal series did not show peptic ulceration; it 
was noted that the veteran had had a gastric antrectomy and 
duodenostomy.  Blood test results were within normal limits.

According to a June 1992 examination performed by a social 
worker with the Vet Center, the veteran had been seen since 
March 1992 for symptoms that included nightmares involving 
Vietnam, depression, guilt, and anger.  The diagnoses were 
PTSD; dysthymia, chronic, secondary to PTSD.  The PTSD was 
considered severe, and the Global Assessment of Functioning 
(GAF) score was 40.  It was concluded that the veteran was 
significantly impaired due to his PTSD symptomatology.  

The veteran testified at a personal hearing at the RO in 
September 1992 that his gastrointestinal complaints include 
esophageal reflux and diarrhea approximately 4 times a week, 
up to 20 times a day, and that he could not sleep more than 
45 minutes at a time because of back pain.  His wife also 
testified in support of the veteran's claims.

According to a VA medical report from the Acting Chief of the 
Psychiatric Service, which is undated but appears to have 
been submitted at about the time of the veteran's RO hearing 
in September 1992, the veteran was having problems with 
nightmares and flashbacks involving Vietnam, insomnia, guilt, 
irritability, and anxiety.  It was noted that the veteran's 
PTSD appeared to have gotten worse over the previous 5-7 
months.  PTSD, delayed onset, was diagnosed.  

VA hospital records reveal that the veteran was hospitalized 
from September 1992 to February 1993.  The veteran said that 
he had been a workaholic until he sustained a series of small 
strokes that caused him to stop working.  He then became 
depressed and had a resurgence of previously quiescent 
symptoms of PTSD, including major flashbacks and intrusive 
recollections.  The veteran complained of memory loss for 
both recent and remote events.  Physical examination was 
generally unremarkable; the veteran complained of pain and 
limitation of motion of the neck and low back and of 
intermittent pain related to esophageal spasm.  Hospital 
treatment resulted in some decrease in symptoms of PTSD and 
depression.  It was noted that the interaction of both 
physical and emotional factors in this case would probably 
preclude any employment.  The discharge diagnoses included 
PTSD; major depression, in partial remission; and 
degenerative joint disease with neck and back pain.  The GAF 
score was 45.

On VA psychiatric examination in July 1993, the veteran 
complained of nightmares, intrusive thoughts, difficulty 
controlling his anger, insomnia, and memory problems.  On 
mental status examination, his affect was appropriate to 
content; his mood was mildly to moderately depressed.  He 
admitted to intermittent suicidal ideation and thoughts of 
harming others but denied any current plans to do so.  His 
thoughts were logical and sequential.  Insight and judgment 
appeared adequate.  The diagnoses were PTSD and depression.  
The GAF score was 65.

On VA psychiatric examination in December 1996, it was noted 
that the veteran was seeing a counselor and taking 50 mg of 
Prozac a day.  He complained of insomnia, nightmares, loss of 
appetite, and memory problems.  On mental status examination, 
the veteran's speech was considered goal-directed; his 
thought production and continuity were good.  He was fully 
oriented, and his remote and recent memory were intact.  His 
attention and concentration, as well as his insight and 
judgment, were good.  There was some sadness in his affect, 
especially regarding his inability to work.  The veteran said 
his mood was depressed.  The assessment was dysthymia and 
PTSD.  The GAF score was 60-65.  The examiner concluded that 
there was no increase in the veteran's PTSD symptomatology, 
which was considered mild to moderate.  

The veteran complained on VA orthopedic examination in 
December 1996 of chronic low back pain without sciatica.  He 
said that he had trouble getting out of bed in the morning 
because of low back pain, although he felt better once he was 
up and about.  He said that he had to lie down about two to 
three times a day due to low back pain.  He could walk about 
100 yards before having to stop and rest due to low back pain 
and he could stand or sit for approximately 10 minutes before 
having to change his position due to low back pain.  He had 
difficulty sleeping and was usually "up and down" at night 
secondary to pain, muscle spasms, and nightmares.  He was 
taking medication, which provided some relief from his back 
pain.  Physical examination of the back revealed a normal 
gait and posture.  The veteran complained of pain with punch 
over the lumbar vertebrae.  He also complained of pain with 
palpation of the lumbosacral paravertebral muscles; no spasm 
was palpable.  Forward flexion of the lumbosacral spine was 
60 degrees, backward extension was 20 degrees, bilateral 
flexion and rotation were 25 degrees.  The veteran complained 
of back pain with all movement.  Straight leg raising was 
negative bilaterally.  The diagnosis was chronic lumbosacral 
strain, symptomatic, with limitation of motion.  The examiner 
noted that the veteran had symptoms of chronic lumbosacral 
strain with symptoms of recurrent muscle spasms and 
limitation of motion.  Functional loss secondary to pain was 
considered moderately severe.  There was no evidence of 
weakened movement or incoordination; he complained of easy 
fatigability.  The impact of the low back disability on the 
veteran's ability to work was considered moderate to 
moderately severe.

On VA examination in January 1997, the veteran complained of 
chronic low back pain with episodic back pain and spasm of 
increased intensity.  The episodes of acute pain occur weekly 
and last 2-3 days.  He said that he got back pain and spasm 
after walking about 150 yards, and that lifting 2-3 pounds 
would precipitate an episode of spasm.  Physical examination 
revealed left paravertebral spasm to palpation.  There was 
tenderness over the lumbosacral area to percussion with a 
hammer.  Forward flexion was 45 degrees, backward extension 
was 15 degrees, lateral bending was 15 degrees on either 
side, and bilateral rotation was 20 degrees; all movements 
were limited by pain.  Straight leg raising to 40 degrees 
bilaterally elicited low back pain.  It was noted that X-rays 
in December 1996 showed five lumbar vertebrae with the 
unilateral sacralization on the right of the lower vertebrae 
and minimal disc space narrowing at L4-5 and L5-S1.  The 
examiner's impression was degenerative joint disease of the 
lumbosacral spine without radiculopathy, symptomatic.  His 
limitation of motion was due to pain as described above and 
his functional loss due to pain was considered fairly well 
described under his current complaints.  The examiner also 
noted the paravertebral spasm.

On VA gastrointestinal examination in October 1997, the 
veteran complained of reflux symptoms and diarrhea.  He 
indicated that he had diarrhea daily and episodes of severe 
diarrhea, 10-15 times a day, approximately 2-4 times a month, 
which lasted 4-5 days at a time.  He complained of vomiting 
2-3 times a week.  He said that his gastrointestinal 
symptomatology was sometimes inseparable from his low back 
pain.  Physical examination revealed that the veteran weighed 
208 pounds and that his maximum weight in the past year was 
210 pounds.  There were no masses or organomegaly noted.  
There was some component of musculoskeletal tenderness in the 
abdomen.  It was noted that a December 1996 
esophagogastroduodenoscopy showed surgical changes of the 
stomach with both limbs of the Billroth II anastomosis widely 
patent; there was no significant esophagitis or gastritis.  A 
December 1996 barium study showed spontaneous 
gastroesophageal reflux; there were some retained secretions 
within the stomach suggesting either hypersecretion or 
delayed gastric emptying.  The diagnoses were chronic 
abdominal pain, which was noted to be only occasionally 
related to gastroesophageal reflux disease and diarrhea.  The 
examiner noted that the veteran's subjective complaints 
appeared to be out of proportion to objective findings and 
that his weight had been essentially stable for the previous 
eight years.  The examiner went on to indicate that the 
veteran did have significant gastroesophageal reflux disease 
and that his abdominal pain might be unrelated to his ulcer 
disease.

The veteran's PTSD is evaluated under Diagnostic Code 9411.  
The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the United States 
Court of Veterans Appeals (Court) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.
Under the old criteria found at 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), a 50 percent rating is warranted where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and, by reason of psychoneurotic symptoms, his reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent 
evaluation is warranted when the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is definitely impaired and his psychoneurotic 
symptoms result in definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

Under the new criteria, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

The September 1992 report from the Vet Center describing the 
veteran's PTSD as severe was prepared by a social worker, 
rather than a psychologist or psychiatrist so it is 
considered to be of limited probative.  The earlier evidence 
pertaining to the veteran's psychiatric or psychological 
status does not relate the veteran's symptoms to PTSD.  
Although it was noted on the veteran's hospital admission in 
September 1992 that the veteran's PTSD had recently gotten 
worse and his GAF was reported to be 45, severe major 
depression was also treated during the period of 
hospitalization and the veteran has been granted a temporary 
total rating for this period of hospitalization.  On VA 
psychiatric examination in July 1993 his affect was 
appropriate to content, his mood was only mildly to 
moderately depressed and his GAF was 65.  When examined by VA 
in December 1996, his speech was goal-directed and his 
thought production was good.  He did not complain of panic 
attacks.  His remote and recent memory were intact.  His 
attention and concentration, as well as his insight and 
judgment, were considered good.  There was some sadness in 
his affect, especially regarding his inability to work.  The 
veteran said that his mood was depressed.  The GAF score was 
60-65.  The examiner concluded that there was no increase in 
the veteran's PTSD symptomatology and that the impairment 
from the PTSD (without consideration of the impairment from 
the veteran's depressive disorder) was only mild to moderate.  
Consequently, the Board finds that with the exception of the 
period in which the disability has already been assigned a 
temporary 100 percent rating, the veteran's PTSD 
symptomatology has been productive of no more than definite 
social and industrial impairment and has not been manifested 
by symptomatology which more nearly approximates the criteria 
for a 50 percent evaluation under the new criteria, such as 
panic attacks more than once a week, circumstantial or 
stereotyped speech, memory problems, and impaired abstract 
thinking.  38 C.F.R. § 4.7.  Therefore, an evaluation in 
excess of 30 percent is not warranted under either the old or 
new criteria.

The veteran is currently assigned a 20 percent evaluation for 
his service-connected postoperative residuals of a duodenal 
ulcer.  According to Diagnostic Code 7305, a 20 percent 
evaluation is warranted for moderate symptoms of a duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations; a 40 percent evaluation 
is warranted for moderately severe symptoms of a duodenal 
ulcer, with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  38 C.F.R. § 4.114, Diagnostic Code 7305.  According to 
Diagnostic Code 7308, a 20 percent evaluation is warranted 
for mild post-gastrectomy syndromes involving infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations; a 40 
percent evaluation is warranted for moderate post-gastrectomy 
syndromes involving less frequent episodes of epigastric 
disorders than required for a 60 percent evaluation with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 
7308.

Although the veteran has had problems with stomach pain over 
the years, there is no evidence of circulatory problems.  
Additionally, anemia has not been diagnosed.  The veteran's 
weight has been stable at approximately 210 pounds for a 
number of years despite the veteran's complaints of constant 
diarrhea.  While the veteran alleges severe episodes of 
diarrhea 2-4 times a month that last 4-5 days at a time, he 
has not alleged incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  
Therefore, the Board concludes that the veteran's 
postoperative residuals of a duodenal ulcer do not more 
nearly approximate the criteria for a higher evaluation under 
Diagnostic Code 7305 or 7308.  

The veteran is currently assigned a 20 percent evaluation for 
lumbosacral strain.  A 10 percent evaluation is assigned for 
slight limitation of motion of the lumbosacral spine; a 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbosacral spine; and a 40 percent evaluation 
is warranted for severe limitation of motion of the 
lumbosacral spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
A 40 percent evaluation is assigned for favorable ankylosis 
of the lumbar spine; a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1998).

A 10 percent evaluation is assigned for lumbosacral strain 
with characteristic pain on motion; a 20 percent evaluation 
is assigned for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position; a 40 percent evaluation 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

The clinical evidence of record shows chronic complaints of 
low back pain with an inability to walk very far, sit very 
long, or lift very much without additional back pain.  
Forward flexion of the low back was to 60 degrees on VA 
examination in December 1996 and to only 45 degrees with 
spasm on VA examination in January 1997; and there was also 
back limitation of motion in all other directions.  The 
veteran complained of pain on all motion in December 1996 and 
January 1997.  Functional loss secondary to pain was 
considered moderately severe in December 1996.  It was also 
noted in December 1996 that the veteran complained of easy 
fatigability.  Consequently, the Board concludes that when 
all pertinent disability factors are considered in accordance 
with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App.  202 (1995), the veteran has severe limitation of motion 
of the lumbar spine, as required for an evaluation of 40 
percent.  However, the disability clearly does not more 
nearly approximate the unfavorable ankylosis required for an 
evaluation in excess of 40 percent.  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  

An evaluation in excess of 20 percent for postoperative 
residuals of a duodenal ulcer is denied.

An evaluation of 40 percent for lumbosacral strain is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

